Title: From James Madison to Edmund Randolph, 12 August 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Aug: 12. 1783.
The arrival of yesterday’s mail has not enabled me to acknowledge the rect. of a favor. perhaps the post office may be again in fault.
Our late belief of the arrival of the Defin: Treaty at N. York has become utterly extinct. From the tenor of the Newspapers the delay seems to be the effect of discussions with the Dutch. The inclosed letter from our friend Hawkins provides for the article of Russian intelligence. I understand from Mr. Mercer who is here on [b]usiness as well as myself that Mr. Dana’s despatches were in part undecypher’d when Mr. Hawkin’s transcript was made. The Legislature of Masts. have sent a Memorial to Congress wearing a very unpropitious aspect on the grant of 1/2 pay to the army and in other respects breathing a penurious spirit which if indulged will be fatal to every establishment that requires expence. They profess great poverty, and have declined any decision on the Revenue propositions of Congs. Rhode Island did not even bestow a consideration on them. Mr. H——l from the latter State after being informed of the course taken by Va. said that her backwardness very much emboldened the States that were disinclined to a Genl. Revenue. Congs. have voted Genl. W. an elegant Bronze Statue. He has been invited to Princeton as well to relieve him from the tedium which he suffers on the North River as to make use of his Counsel in digesting a peace Establishmt. We shall probably be reinforced by Mr. Jones in a few days. I shall give you notice when my departure will make it proper for your correspondence to be discontinued.
